114 F.3d 1196
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ANGEL ENRIQUE AVALOS-RAMIREZ, Defendant-Appellant.
No. 96-50529.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.*Decided May 23, 1997.

Before:  WALLACE, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**

A. Evidentiary Hearing

2
The district court did not abuse its discretion in refusing Avalos's request for an evidentiary hearing.  In support of his request for an evidentiary hearing, Avalos submitted a declaration containing only inadmissible hearsay statements.  In doing so, Avalos failed to comply with Local Rule 73.6(i)(1) and (2), and therefore forfeited his right to an evidentiary hearing.  See S.Dist.Cal. Local R. 73.6(i)(1) and (2);  United States v. Wardlow, 951 F.2d 1115, 1116 (9th Cir.1991).

B. Standing

3
Avalos admits that he failed to point to evidence in the record that established his standing to contest the admissibility of the evidence.  Therefore, the district court did not err in holding that Avalos did not have standing.

C. Motion to Dismiss

4
Avalos signed a waiver of his right to require the Government to hold Hernandez as a witness pursuant to United States v. Lujan-Castro, 602 F.2d 877 (9th Cir.1979).  Avalos does not deny that this waiver was made knowingly and intelligently.  The waiver was therefore effective and waived Avalos's right to demand the retention of Hernandez as a witness.  See id. at 878.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3